Citation Nr: 0201004	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  94-48 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a permanent 
and total disability rating for pension purposes.  This case 
was previously before the Board in December 1997, at which 
time it was remanded for additional development of the 
record.  By decision dated in May 1999, the Board denied the 
claim for a permanent and total disability rating.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court), which, by Order 
dated March 14, 2001, granted a Joint Motion for Remand and 
to Stay Proceedings.  The case is again before the Board for 
appellate consideration.


REMAND

As noted above, the veteran asserts that the severity of his 
disabilities, in combination, renders him unable to work.  
Following a Department of Veterans Affairs (VA) general 
medical examination in June 1998, the diagnoses included 
slightly abnormal electrocardiogram; tinnitus; small scar on 
the left side of the head from a motor vehicle accident; 
fungal infection of the toenails; external hemorrhoid; 
cramping in the legs, bilaterally; treated for PTSD; and 
blanking out spells, dizziness.  The veteran has not been 
examined by the VA to ascertain the severity of these 
disabilities.

In a statement received in November 1998, the veteran 
referred to an injury in June 1998 when he fell off a ladder.  
He stated that he suspected he had torn ligaments.  He also 
related that he re-injured his back in October 1998 and 
sought treatment at a VA facility in Marion, Illinois the 
following month.  No records of this treatment have been 
obtained.  

In addition, the Board notes that in a statement dated in 
August 2001, a VA psychologist reported that he diagnosed the 
veteran with a learning disorder, not otherwise specified.  
He stated that this was based on psychological tests, but 
that since the norms for adults of the veteran's age had not 
yet been published, the test results could not be 
interpreted.  

The Court has provided an analytical framework for 
application in pension cases.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that the 
VA has a duty to insure that: an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); the 
"average person" and "unemployability" tests are both 
applied; and if the benefit may not be awarded under the 
"average person" or "unemployability tests, a determination 
must then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided medical treatment for 
the veteran for any disability since 
1994.  After securing the necessary 
release, the RO should obtain any 
records, to include the Marion, Illinois 
VA medical records, that have not already 
been associated with the claims folder.

2.  The veteran should be afforded VA 
psychiatric, neurological, orthopedic, 
dermatology, surgical and cardiovascular 
examinations to determine the nature and 
severity of his disabilities.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examinations.  Each examiner should 
render an opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  The factors on 
which the opinions are based must be set 
forth.

3.  When the requested development has 
been completed, the case should be 
reviewed by the RO and a rating action 
prepared which lists all the veteran's 
disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes.  The RO should review the claim, 
taking into account, first, the average 
person test under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (2001), and second, the 
unemployability test under 38 U.S.C.A. 
§ 1521(a) (West 1991) and 38 
C.F.R.§§ 3.321(b)(2), 4.16, and 4.17 
(2001).  If the veteran does not meet the 
requirements under the average person 
test or the unemployability test, the RO 
should consider whether entitlement to 
the benefit is warranted on an 
extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) in view of the veteran's 
age, occupational background, and other 
related factors.  


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





